DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 recites the limitation "the crimping seat" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0133808 A1 Hill et al. (herein “Hill”).

Regarding claim 23, Hill discloses the cable connection assembly includes a crimping seat (113); and wherein subsequent to (d), the spring (134) pushes the ferrule assembly (124, 126), so that the ferrule assembly is capable of being moved against the spring (134) relative to the crimping seat (113) (paras [0060, 0063]).
Regarding claim 25, Hill discloses the ferrule seat (126) includes an outer circumferential slot; and wherein the method further comprises: (e) subsequent to (d), fitting a retaining member (135) in the slot through the housing so as to block the ferrule seat (126) from being moved out of the housing under the push of the spring (134) (paras [0057, 0062]).
Regarding claims 26 and 39, Hill discloses the housing (114) includes an insertion opening, and wherein the retaining member (135) is inserted through the insertion opening into the slot (132a) (shown in Figs. 6, 11, and 12).
Regarding claim 27, Hill discloses a front end portion of the crimping seat (113) includes a protrusion (38), and wherein the method further comprises: (e) subsequent to (d), snap-fitting the protrusion into a recess of the spring holding seat (paras [0063-0065).
Regarding claim 28, Hill discloses the crimping seat (113) includes an insertion chamber defined by a plurality of petal shaped parts (38); and wherein the step (a) includes inserting a rear end of the ferrule seat (126) in the insertion chamber of the crimping seat (paras [0063-0065).


Regarding claim 30, Hill discloses the step (a) includes sleeving a stress relief tube (39) onto the crimp ring (113) (para [0061]).
Regarding claim 31, Hill discloses further comprising: 4(e) prior to (d), sleeving a stress relief tube (39) onto the crimp ring (113).
Regarding claims 32 and 36, Hill discloses (e) inserting the inner housing (114) into an outer housing (116). 
Regarding claims 33 and 37, Hill discloses the moving includes pulling (para [0011]).
Regarding claims 34 and 40, Hill discloses the step (b) includes: inserting a spring moving block (115) into the housing (114), wherein the spring (134) is compressed between the spring moving block (117, 178) and the spring holding seat (117, 178) (paras [0072, 0073]).
Regarding claims 22, 24, and 35, Hill discloses, a method of assembling a fiber optic connector (100), comprising steps of: (a) assembling an optical cable (112) a ferrule (124), and a ferrule seat (126) with a front end fixedly connected (para [0035]) to the ferrule (124) and a rear end fitted in the crimping seat (113) to form a cable connection assembly (100), the cable connection assembly not including a spring (see e.g. para [0060] where springs may be installed in the cable end, wherein they are not necessarily installed and therefore may be excluded as well); (b) assembling a spring (134) and a spring holding seat (117, 178) in a housing (114) of the fiber optic connector (100); (c) subsequent to (a), moving the cable connection assembly through an elongated pipe (para [0012]); and (d) subsequent to (b) and (c), inserting the cable connection assembly into the housing (para [0012]).
Regarding claim 39, Hill discloses the step (a) includes crimping a crimp ring (113) to a strengthening element of the optical cable on a rear end of the crimping seat (32) (paras [0064, 0065), and sleeving a stress relief tube (39) onto the crimp ring (113) (para [0061]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883